               Case 2:19-cv-01105-JCC Document 44 Filed 06/29/20 Page 1 of 6



 1                                                                The Honorable John C. Coughenour

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     Discovery Park Community Alliance and
 8   Elizabeth A. Campbell,

 9                                 Petitioners,
                                                           No. 2:19-cv-1105-JCC
10                  vs.
                                                           JOINT STATUS REPORT
11   City of Seattle, United States Army, and Seattle
     School District No. 1,
12
                                   Respondents.
13
            A.      Nature of the case.
14
            This case involves the Fort Lawton Army Reserve Center (“FLARC”), which is owned
15
     by the United States Army and located in Seattle. The Army is attempting to dispose of the
16
     FLARC under the Defense Base Closure and Realignment Act of 1990 and related federal
17
     regulations.
18
            In June 2019, as part of the FLARC disposal process, the Seattle City Council passed:
19
     (1) a resolution approving a redevelopment plan to submit to the Army, part of which applies for
20
     surplus federal property; (2) an ordinance authorizing an agreement with Seattle School District
21
     No. 1 (known as Seattle Public Schools or “SPS”) through which SPS would seek 5–6 acres of
22

23



      JOINT STATUS REPORT - 1                                                         Peter S. Holmes
                                                                                      Seattle City Attorney
      DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105              701 Fifth Ave., Suite 2050
                                                                                      Seattle, WA 98104-7095
                                                                                      (206) 684-8200
               Case 2:19-cv-01105-JCC Document 44 Filed 06/29/20 Page 2 of 6



 1   that land for athletic fields to be used jointly by SPS and the City; and (3) an ordinance rezoning

 2   a portion of the property.

 3           To challenge those three City actions and to pursue its other claims and actions,

 4   Petitioners Discovery Park Community Alliance (“DPCA”) and Elizabeth A. Campbell filed this

 5   case in state court on June 28, 2019. Petitioners claim the City, Army, or SPS committed seven

 6   errors: five violations of federal regulations; one violation of City law; and one violation of state

 7   law. Petitioners pursue four alternative causes of action: under the Washington Land Use Petition

 8   Act; for a statutory writ; for a constitutional writ; or under the Washington Uniform Declaratory

 9   Judgments Act.

10           The City removed this case to this Court, which granted the City’s motion to join the

11   Army and SPS as Respondents.

12           B.      Other related cases.

13           The parties are aware of no related cases pending before this Court or in another

14   jurisdiction.

15           C.      Status of named parties and their counsel.

16           Two sets of counsel have appeared and withdrawn on behalf of DPCA and

17   Ms. Campbell. See Dkt. #s 14 and 37.

18           No new counsel has appeared for DPCA.

19           Ms. Campbell appears pro se.

20           Counsel have appeared for the City and SPS.

21           No counsel has appeared for the Army.

22

23



      JOINT STATUS REPORT - 2                                                            Peter S. Holmes
                                                                                         Seattle City Attorney
      DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105                 701 Fifth Ave., Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
                 Case 2:19-cv-01105-JCC Document 44 Filed 06/29/20 Page 3 of 6



 1          D.       Additional Respondents.

 2          Ms. Campbell intends to seek joinder of four other parties as Respondents: (1) United

 3   States Department of Education; (2) National Parks Service; (3) Archdiocese of Seattle; and

 4   (4) United Indians of All Tribes Foundation. If she has not already sought that relief by the date

 5   of this Report, she intends to seek that relief by July 3, 2020.

 6          The City and SPS intend to oppose joinder of those or other parties.

 7          E.       Discovery.

 8          The City and SPS believe discovery is not appropriate because this is an action for review

 9   on an administrative record and any discovery deadline passed last year. See City’s Notification

10   of Exemption from the Requirements of FRCP 26(a) and 26(f) (Dkt. # 43); Order [on the City’s

11   motion to modify the initial scheduling order] (Dkt. # 31 at p. 3) (“The discovery deadline passed

12   on November 4, 2019.”)

13          Ms. Campbell believes she is entitled to discovery and that the original case schedule,

14   including the discovery deadline, was struck.

15          F.       Motions practice.

            As discussed above, Ms. Campbell intends to file a motion to add other parties as
16
     Respondents.
17
            The City and SPS intend to file several motions:
18
                     1.     If DPCA and Ms. Campbell do not properly serve the Army and United
19
                            States, the City and SPS will ask this Court to dismiss this case. The City
20
                            and SPS intend to file that motion no later than July 9, 2020.
21

22

23



      JOINT STATUS REPORT - 3                                                           Peter S. Holmes
                                                                                        Seattle City Attorney
      DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105                701 Fifth Ave., Suite 2050
                                                                                        Seattle, WA 98104-7095
                                                                                        (206) 684-8200
                Case 2:19-cv-01105-JCC Document 44 Filed 06/29/20 Page 4 of 6



 1                    2.     If no counsel appears for DPCA, the City and SPS will seek dismissal of

 2                           DPCA. The City and SPS intend to file that motion (which may be

 3                           combined with the first motion) no later than July 9, 2020.

 4                    3.     The City and SPS intend to file a dispositive motion seeking dismissal of

 5                           this case as a matter of law. Depending on the status of other Respondents

 6                           who have not yet been joined or appeared, and on other actions beyond the

 7                           control of the City and SPS, they anticipate filing that motion between

 8                           August 13 and October 8, 2020.

 9           G.       Trial or hearing readiness.

10           Ms. Campbell believes the case must be resolved on the basis of a fact-finding trial after

11   discovery. She believes a trial would last five days and estimates this case would be ready for

12   trial by September, 2021.

13           If any claims or causes of action remain after resolution of the City’s and SPS’s

14   dispositive motion, and depending on which defenses and counter-arguments the court has not

15   yet addressed, the City and SPS anticipate any remaining issues being resolved on the basis of a

16   record the City produces after consultation with the other parties and pursuant to an agreed-upon

17   schedule. The City and SPS believe the Court can resolve those issues on the basis of briefing

18   without a hearing, but that any hearing would require no more than half a day and could be

19   conducted no later than the middle of March 2021. The City and SPS believe this case does not

20   merit a trial.

21           Ms. Campbell disagrees with the City’s and SPS’s assessments that they can dispose of

22   the case through motions and that they need only produce an administrative record to support

23   their positions in this matter.



      JOINT STATUS REPORT - 4                                                              Peter S. Holmes
                                                                                           Seattle City Attorney
      DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105                   701 Fifth Ave., Suite 2050
                                                                                           Seattle, WA 98104-7095
                                                                                           (206) 684-8200
                  Case 2:19-cv-01105-JCC Document 44 Filed 06/29/20 Page 5 of 6



 1              H.     Settlement.

 2              The City and SPS do not intend to engage in alternative dispute resolution and see no

 3   genuine possibilities for promptly settling or otherwise resolving the case.

 4              Ms. Campbell believes that the parties should avail themselves of any alternative dispute

 5   resolution opportunities, and that there are a few possibilities for this matter to be promptly

 6   settled.

 7                     DATED June 29, 2020.

 8    ELIZABETH A. CAMPBELL                               PETER S. HOLMES
                                                          Seattle City Attorney
 9
      By:     /s/ Elizabeth A. Campbell                   By:     /s/ Patrick Downs, WSBA # 25276
10    3826 24th Ave. W.                                           /s/ Roger D. Wynne, WSBA #23399
      Seattle, WA 98199                                   Assistant City Attorneys
11    Ph: 206-769-8459                                    Seattle City Attorney’s Office
      Email: neighborhoodwarrior@gmail.com                701 Fifth Avenue, Suite 2050
12    Pro Se                                              Seattle, WA 98104-7095
                                                          Ph: (206) 684-8200
13                                                        Fax: (206) 684-8284
                                                          Email: patrick.downs@seattle.gov
14                                                                roger.wynne@seattle.gov
                                                          Attorneys for Respondent City of Seattle
15
      MCCULLOUGH HILL LEARY, PS
16
      By:     /s/ G. Richard Hill, WSBA #8806
17            /s/ Katie J. Kendall, WSBA #48164
      McCullough Hill Leary, PS
18    701 – 5th Avenue, Suite 6600
      Seattle, WA 98104
19    Email: rich@mhseattle.com
              kkendall@mhseattle.com
20    Attorneys for Respondent Seattle Public
      Schools
21

22

23



      JOINT STATUS REPORT - 5                                                            Peter S. Holmes
                                                                                         Seattle City Attorney
      DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105                 701 Fifth Ave., Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
               Case 2:19-cv-01105-JCC Document 44 Filed 06/29/20 Page 6 of 6



 1                                     CERTIFICATE OF SERVICE

 2         I certify that on this day I electronically filed this document with the Clerk of the Court using
     the CM/ECF system, which will send notification of such filing to:
 3
            Elizabeth A. Campbell
 4          3826 24th Ave. W.
            Seattle, WA 98199
 5          Email: neighborhoodwarrior@gmail.com
            Pro Se
 6
            G. Richard Hill, WSBA #8806
 7          Katie J. Kendall, WSBA #48164
            McCullough Hill Leary, PS
 8          701 – 5th Avenue, Suite 6600
            Seattle, WA 98104
 9          Email: rich@mhseattle.com
            kkendall@mhseattle.com
10          Attorneys for Respondent Seattle Public Schools

11          I also certify that on this day I sent a copy of this document via email to the same
     individuals.
12
            Dated June 29, 2020, at Seattle, Washington.
13
                                            /s/ Alicia Reise_________________
14                                          ALICIA REISE, Legal Assistant

15

16

17

18

19

20

21

22

23



      JOINT STATUS REPORT - 6                                                              Peter S. Holmes
                                                                                           Seattle City Attorney
      DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105                   701 Fifth Ave., Suite 2050
                                                                                           Seattle, WA 98104-7095
                                                                                           (206) 684-8200
